Taxpayer appeals from a deficiency in income and profits taxes for the year 1919 in the sum of $2,075.49, which deficiency is reduced In the deficiency letter by the allowance of an overassessment *352for 1917 in the sum of $321.60. Taxpayer’s petition alleges that the Commissioner committed error in allowing no invested capital and in computing net income for 1919 by the use of an opening inventory for that year based upon calculations from the taxpayer’s books, and further alleges that the original inventory, previously missing, had been found. Upon the hearing no proof of invested capital was offered, nor was there any satisfactory proof offered as to the identity or correctness of the sheets submitted as the taxpayer’s inventory as of December 31, 1918, which had been out of the possession of the taxpayer and were not identifiable in any way as the inventory for such date and were subject to confusion with inventory sheets of other years.
BINDINGS OP PACT.
Taxpayer is a Nevada corporation with its principal office at Reno. Its corporate name during the years 1917, 1918, and 1919, was Kohane & Marymont, Inc., which name, by amendment to the corporate charter, was changed to and now is L. Marymont, Inc.
During the year 1916 the taxpayer was conducting a business known as The Emporium, which it owned.
On December 18, 1916, taxpayer purchased from the trustee in bankruptcy of the Unique Store Co. the merchandise and fixtures of a ladies’ goods store formerly conducted by the bankrupt, and paid therefor the sum of $11,855.43.
DECISION.
The determination of the Commissioner is approved.